
	

116 S192 IS: Community and Public Health Programs Extension Act
U.S. Senate
2019-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 192
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2019
			Mr. Alexander (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide extensions for community health centers, the National Health Service Corps, teaching
			 health centers that operate GME programs, and the special diabetes
			 programs.
	
	
		1.Short title
 This Act may be cited as the Community and Public Health Programs Extension Act.
		2.Extension for community health centers, the national health service corps, and teaching health
			 centers that operate GME programs
 (a)Community health centers fundingSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2024.
 (b)National Health Service CorpsSection 10503(b)(2)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(F)) is amended by striking and 2019 and inserting through 2024.
 (c)Teaching Health Centers that operate Graduate Medical Education ProgramsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended by striking and 2019 and inserting through 2024.
 (d)Application of provisionsAmounts appropriated pursuant to this section for each of fiscal years 2019 through 2024 shall be subject to the requirements contained in Public Law 115–245 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act.
 (e)Conforming amendmentsParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 50901 of Public Law 115–123, is amended by striking and section 50901(e) of the Advancing Chronic Care, Extenders, and Social Services Act and inserting , section 50901(e) of the Advancing Chronic Care, Extenders, and Social Services Act, and section 2(d) of the Community and Public Health Programs Extension Act.
			3.Other programs
 (a)Type ISection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended by striking and 2019 and inserting through 2024.
 (b)IndiansSubparagraph (D) of section 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended by striking and 2019 and inserting through 2024.
